Case: 1:19-cv-00955-MWM-SKB Doc #: 1-1 Filed: 11/08/19 Page: 1 of 3 PAGEID #: 4
$D03 (Rev. 9/97)

IN THE UNITED STATES TRICT COURT

 

 

FOR THE SOUTHERN D OFO OHIO
=Thoem toy Oo fils
RICLIAHD WA AGEL
Der SE ong : Clers. CY Court
(Enter above the full name of the plaintiff in this CINCINNATE, Gili

action)

1:19C0V959

CaseNo.
Foes Meee Conpem J. BARREIT
S000 E, JS bvieon COMPLAINT UNDER BOWMAN

ConC ancl OhYy 4SaY | 42 U.S.C. 2000e-5(f)(1)

(Enter the above full namé of the defendant or
defendants in this action)

 

I. Parties

(In item A below, place your name in the first blank and place your present address and telephone
number (or telephone nu here you can be reached), where indicated in the following blanks.)
A. Name of mosit | ease of. wcme nd .
Address A] ~ Owen SL; Hh Oh US0//
Telephone No. AlZ-_ uf On) — _ 0230.

Under 42 U.S.C. 2000e-5(f)(1) suit may only be “brought against the respondent named in the
charge” of unlawful employment practice you filed with the Ohio Civil Rights Commission and/or
the Equal Employment Opportunity Commission. ATTACH A COPY OF THE CHARGE YOU
FILED WITH THE OHIO CIVIL RIGHTS COMMISSION AND/OR THE EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION TO THIS COMPLAINT. In item B below list
the name and address of the employer against whom you filed the charge. In item C below, list the
name and address of any other person(s) you named in the charge you filed with the Ohio Civil

Rights Commission-and/or Mole Le Co Opportunities Commission.

B. Defendant +0 ‘i C Om> OMA
amed isthe “eS “me
Address "300 Sharan RD d

Gn Caml Oh _Y62u4. |].

  

 

 
Case: 1:19-cv-00955-MWM-SKB Doc #: 1-1 Filed: 11/08/19 Page: 2 of 3 PAGEID #: 5
C. Additional defendants (as named in the attached charge):

 

 

 

Il. The Court has jurisdiction under 42 U.S.C. §2000e-5()(1).

A. The date the notice of Jight to sue was issued by the Equal Employment Opportunity
commission was Q

 

 

B. The date you received the notice of right to sue was j 4) ‘10 IF .

C. ATTACH A COPY OF THE NOTICE OF RIGHT TO SUE TO THIS COMPLAINT.

III. Statement of Claim
The Equal Employment Opportunities Act provides, in part, that
(a) it shall be an unlawful employment practice for an employer --
(1) _ to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
against any individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual’s race, color, religion, sex, or

national origin.

42 U.S.C. §2000e-2(a)(1). Other unlawful employment practices are set out in 42 U.S.C. §2000e-2(a)
through (d).

State here as briefly as possible the facts of your case. Describe how each defendant is involved. Include
also the names of other persons involved, dates, and places. Do not give any legal arguments or cite any

cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in
a separate paragraph. Use as much space as you need. Attach an extra sheet if necessary.

TD format on Attached. NOG fol
lon Ts of Ford Mh x
¥*A 0 71 w0 rel. ofac Cone
Mansepeis_ tilt me + Ck Oo Compleat
Oamnce bord For hackssment

 

 

 

 

 
Case: 1:19-cv-00955-MWM-SKB Doc #: 1-1 Filed: 11/08/19 Page: 3 of 3 PAGEID #: 6

 

 

 

 

 

 

 

 

IV. Relief

(State briefly exactly what you want the Court to do for you. Make no arguments. Cite no cases or
statutes.)

a would i Ku the Coy+ to. Order
rd Motyw-Co. +0 “Day re -for
Lapek=pay aro Duin + Seffering Which _

Ud (No. hfe d. thon 1, ede.
for UZ0,000 Wheat 1 Woull been fel+te UP?

Q. rment

 

 

 

 

 

 

 

 

  

I declare under penalty of perjury that the foregoing is true and ct. at

(Date) (Signatice of Plaintiff)

 

 

 

 
